Opinion filed April 12, 2007 















 








 




Opinion filed April 12, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                       Nos. 11-06-00306-CR & 11-06-00307-CR 
                                                    __________
 
                                      RONNIE
CADDELL, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 241st District Court
 
                                                           Smith
  County, Texas
 
                              Trial
Court Cause Nos.  241-1601-06 &
241-1602-06
 

 
                                                                   O
P I N I O N
The trial court convicted Ronnie Caddell, upon his
guilty pleas, of two offenses of delivery of cocaine and found the enhancement
allegations to be true. Plea bargain agreements were not reached.  The trial court assessed punishment at life
for each offense.  We affirm.




In each case, appellant=s
court-appointed counsel has filed a motion to withdraw.  The motions are supported by briefs in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeals are frivolous.  Counsel has provided appellant with copies of
the briefs and advised appellant of his right to review the record and file
responses to counsel=s
briefs.  Responses have not been
filed.  Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeals are
without merit.  The record reflects that
appellant was admonished both in writing and in open court.  Appellant signed written stipulations of
evidence and also admitted his guilt in open court.  The records support counsel=s conclusions that appellant entered
his pleas voluntarily and knowingly and that trial counsel provided effective
assistance.  
We note that counsel has the responsibility to
advise appellant that he may file petitions for discretionary review by the
Texas Court of Criminal Appeals.  Ex
parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant that
he may file petitions for discretionary review pursuant to Tex. R. App. P. 66.  Black v. State, No. 11-06-00273-CR,
2007 WL 431005 (Tex.
App.CEastland,  Feb. 8, 2007, no pet.). 
The motions to withdraw are granted, and the
judgments are affirmed.
 
 
PER CURIAM
 
April 12, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., 
McCall,
J., and Strange, J.